FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2021

                                       No. 04-21-00219-CV

                              Emily YOUNG and Albert Morrison,
                                        Appellants

                                                 v.

       Eldon ROALSON, Roalson Interests, Inc.; Douglas Miller II; and Jim Guy Egbert,
                                      Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-09-24412-CV
                        Honorable Daniel J. Kindred, Judge Presiding


                                          ORDER
        The clerk’s record was originally due July 19, 2021, but was not filed. On July 19,
2021, the district clerk filed a notification of late record, stating that the clerk’s record
was not filed because appellants had failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and that appellants were not entitled to appeal without
paying the fee. We therefore ORDER appellants to provide written proof to this court
that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee by July
30, 2021. If appellants fail to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court